 

[2017] JiangXI Rular Credit Union Rular Commercial Bank No.
1792577017033010030001

 

Current fund loan contract

 

Borrower: Jiangxi Fuzhiyuan Biological Technology Co., Ltd.

 

Credit rating: ______________________________________

 

Lender:________________________________________

 

Lender: JiangXi Rular Credit Union & Rular Commercial Bank

 

 

 

 

Current fund loan contract

 

[2017] Wan Nong commercial bank loan No. 1792577017033010030001

 

Borrower: Jiangxi Fuzhiyuan Biological Technology Co., Ltd.

 

Business license number: 91360828058846148R

 

Credit card number: 3608280000030019

 

Legal representative: Qiu Peng

 

Domicile: two phase of Wan An County Industrial Park

 

Zip code: 343800

 

Basic account opening financial institution and account number:———

 

Account and account number of the lender: 179257650000052946

 

Phone: 18679687668

 

fax: ——

 

Lender: business department of jiangsiwan rural commercial bank co. LTD

 

Legal representative/person in charge: zeng ping hua

 

 

 

 

Place of residence: no. 668, wuyun road, Wanan County

 

Zip code: 343800

 

Telephone: 0796-5703777

 

fax:————

 

The borrower and the lender have reached an agreement on the issuance of
liquidity loans to the borrower through equal consultation, and the contract is
hereby entered into.

 

Article 1 amount

 

Currency of borrowing: people’s currency.

 

Amount of loan: (capital) Ten million yuan.

 

(lower case) ¥10000000.00yuan

 

Article 2 term

 

Borrowing period: 12 months/day, since March 30, 2017 and ends on March 28,
2018, borrowing from the actual withdrawal date (and handle the loan
certificate, hereinafter the same) date, actual borrowing period and the date of
the loan certificate shall prevail; the term of borrowing shall be calculated
from the first actual withdrawal date.

 

The borrower should make the withdrawal in strict accordance with the agreed
time, the actual withdrawal date is later than the agreed withdrawal time, the
borrower should repay the repayment time as agreed in this contract.

 

Article 3 use

 

Use of borrowing: Working capital turnover.

 

Without the written consent of the lender, the borrower shall not alter the use
of the loan, and the borrower shall not divert the loan to him, and the lender
shall have the right to supervise the use of the money.

 

Article 4 borrowing rates and accruing interest

 

1. loan interest rate

 

The loan interest rate is the following first kinds;

 

(1) The fixed interest rate, the annual interest rate of 6.3% (monthly interest
rate for —-%). The interest rate remains unchanged during the period of validity
of this contract.

 



 

 

 



(2) The floating interest rate, loan interest rate benchmark interest rate to
determine the floating range. The benchmark interest rate for cash and second
agreed borrowing period corresponding to grade of the people bank Chinese
benchmark lending rate, the floating range (- / - / - float float zero) (choose
one) ————%, within the validity period of the contract floating rate unchanged.
In the event that the people’s Bank of China adjusts the benchmark loan interest
rate and the loan interest rate, the relevant regulations of the people’s Bank
of China shall be handled, and the lender will not notify the borrower
otherwise.

 



2. Interest calculation

 

Interest from the actual cash withdrawal date, according to the actual amount of
the amount of cash used to calculate the box.

 

Interest calculation formula: interest = principal * actual days = daily
interest rate.

 

The daily interest rate calculation base is 360 days a year, conversion formula:
daily interest = annual interest rate /360.

 

3. The way of interest

 

The first clock according to the following information;

 

The quarterly income statements, quarterly 20 days at the end of the month for
JieXi day, 21 days for the payment date.

 

The monthly income, 20 of the monthly interest settlement date, payment date for
21 days.

 

If the final repayment date of the principal of the loan is not on the date of
interest payment, the final repayment date of the principal of the loan is the
interest payment day, and the borrower shall pay all the payable interest.

 

4. Impose a punitive interest

 

(1) If the borrower is not in accordance with the agreed period of repayment of
overdue part from the date according to the overdue loans impose a punitive
interest rate of interest, interest until settlement date;

 

(2) If the borrower fails to use the loan for the stipulated purpose, will
divert part from the date according to the misappropriation of loans impose a
punitive interest rate of recovery rate, until the repayment of principal and
interest;

 

(3) According to both the overdue loans and misappropriation, misappropriation
of loans in accordance with the penalty interest rate of interest;

 

(4) If the borrower fails to pay the interest and penalty in the third paragraph
of this article, the agreed settlement methods stipulated in this penalty rate
and the recovery of profits;

 

(5) The charged penalty interest and compound interest, and loan interest rate
adjustment contract, self-regulating all day according to the adjusted rate
calculation of penalty interest and compound interest;

 

 

 

 

(6) It would impose a punitive interest rate

 

The overdue loan interest penalty interest rate is 50% of the loan interest rate
stipulated in the first paragraph of this article; the interest rate of the loan
interest penalty is the first clause of this article, and the loan interest rate
level is increased by 100%.

 

Article 5 drawing conditions

 

The withdrawal of the borrower must meet the following conditions, otherwise the
lender is not obligated to grant any money to the borrower, except that the
lender agrees to advance the loan:

 

1, The contract and its annex have entered into force;

 

2, The borrower has reserved to the lender the documents, documents, seals,
personnel lists and signature samples relating to the conclusion and performance
of the contract, and completed the relevant vouchers;

 

3, The borrower has opened the necessary account for performing the contract
according to the requirements of the lender;

 

4, On several bank working days before the withdrawal of the funds, the written
draft of the loan to the lender and the proof of the use of the loan have not
been seen. The certificate of use provided by the borrower is consistent with
the agreed use, and the relevant drawing procedures shall be carried out;

 

5, The borrower has submitted to the lender the resolution and authorization of
the board of directors or other competent authorities to agree to sign and
implement the contract;

 

6, according to the requirements of the relevant regulatory and lender
management, more than a certain amount or meet other conditions of borrowing, a
trustee payment should be made by the lender, according to the borrower’s
application for withdrawal and payment will be paid to the principal, loan
payment in accordance with the agreed purpose of the contract object;

 

7, besides the credit loan, the borrower has provided the corresponding
guarantee according to the lender’s request, and has completed the related
guarantee procedure;

 

8, No breach of contract under the contract or other contract signed by the
borrower and the lender;

 

9, Legal provisions and other drawing conditions agreed by both
parties:________________________

 

Article 6 Withdrawals time and mode

 

1. The borrower should be the following kind of time and way to withdraw money1
July one-time withdrawal.

 

(1) One day at the date of withdrawal.

 

(2) Raise the loan from the date of the date.

 

 

 

 

(3) The borrower shall make an application in installments according to the
actual demand (recycling loan), and the first loan must be withdrawn before the
date of the year.

 

2. More than the above time is not used, the lender has the right to cancel all
or part of the loan amount.

 

3. The withdrawal date In case of legal holidays, borrowers, lenders can be
based on the actual situation, extended to the first working day after the
holiday.

 

Article 7 Circular Loan Special Agreement (Optional Clause, Application of this
Article[  ] Not applicable)

 

1, The borrowings under this contract can be recycled, the amount of borrowings
and borrowings mentioned above is the cycle of the amount of loans and the
amount of the use of the loan cycle, which cycle borrowing period from the date
of entry into force of this contract.

 

2, In the cycle of borrowing period of use, the borrower at any point in the sum
of the loan balance shall not exceed the amount of circular loans; any
withdrawal of the withdrawal date shall not exceed the cycle of borrowing period
of use.

 

3, The lender should be based on the borrower production and operation of the
size and cycle characteristics, a reasonable set of each cycle of borrowing and
borrowing period.

 

4, Since the date of signing this contract, the borrower for three consecutive
months without any withdrawal, the lender has the right to cancel the cycle of
borrowing.

 

Article 8 Payment of loan amount

 

1, The loan issuance account: the borrower in the lender to set up the following
account as a loan to issue accounts, loans issued and payment should be handled
through this account.

 

Bank: Jiangxi Wanan Rural Commercial Bank Co., Ltd. Sales Department

 

Name: Jiangxi Fuzhiyuan Biological Technology Co., Ltd.

 

Account number: 179257650000052946

 

2, The loan funds should be paid in the following manner

 

(1) the borrower in the contract under the single payment amount of more than
__________ million yuan of loan funds to pay, should be used by the lender to
pay the way.

 

The lender’s entrusted payment refers to the lender’s withdrawal notice and
payment commission, and the loan funds are paid to the borrower’s counterparty
that meets the agreed purpose of this contract.

 

The borrower is entrusted to pay, the borrower in the withdrawal notice should
be a clear payment commission (including the recipient’s account name,
counterparty account, payment amount) and other necessary payment information,
and to the lender to submit the audit Need to use the business contract and
other proof of material, fine lender review agreed, the loan funds through the
borrower account to pay to the borrower counterparty. The borrower to provide
the payment of information and related transaction information is not true,
inaccurate, incomplete lead to the lender’s entrusted payment obligations failed
to complete in time, the lender does not assume any responsibility, the borrower
has been produced under this contract also Obligations are not affected. The
lender pays the account to the counterparty’s account based on the borrower’s
request for payment from the borrower’s withdrawal notice.

 

 

 

 

If the borrower has found that the borrower’s use of the business contract and
other proof of use does not conform to the contract or the existence of other
defects, the right to require the borrower to supplement, replace, explain or re
- submit the relevant materials, the borrower to submit the lender Of the
business contract and other proof materials, the lender has the right to refuse
the payment and payment of the relevant payment.

 

If the borrower fails to pay in time for the borrower to pay the loan funds to
its counterparties, the lender does not assume any responsibility, the borrower
in the contract has been under the repayment obligations not affected. The
borrower shall resubmit the proof of the use of the business contract and other
documents required for the application for the transaction, and the borrower
shall pay the borrower’s account to the borrower’s counterparty after the
consent of the lender’s contract.

 

This contract takes the entrusted payment method to the borrower to specify the
transaction object to carry out all the necessary procedures for payment of the
loan, borne by the borrower. The borrower shall pay the above fee to the lender
at the time of handling the entrusted payment for each loan, borne by the
borrower. The borrower shall pay the lender to the lender at the time of
handling the entrusted payment for each loan.

 

The borrower shall not violate the aforesaid agreement and shall waive the
lender’s entrusted payment in a zero way.

 

(2) Unless otherwise agreed by the borrower, the other loan funds shall be paid
in the form of the borrower’s own payment, that is, the lender shall apply the
loan fund to the borrower according to the borrower’s withdrawal Person account,
by the borrower to pay to the contract in accordance with the agreed use of the
lender counterparty.

 

Article 9 repayment

 

1. The two sides have agreed otherwise, the borrower must be the following
paragraph of the repayment plan to return the loan under this contract;

 

(1) Repayment of all borrowings under this contract on the expiry of the term of
the loan.

 



 

 

 



(2) To repay the loan under this contract according to the following repayment
plan.

 

Repayment time   Repayment amount 1,     2,     3,     4,     5,     6,     7,  
  8,     9,     Total    

 

(3) Other repayment plan:

 

If the borrower is required to change the repayment plan, the borrower shall
submit a written application to the lender before the corresponding bank term of
office, and the change of the repayment plan shall be confirmed by both parties
in writing.

 

2. The borrower in advance repayment should be several bank working days in
advance of the consent of the lender, the lender agreed with the borrower in
advance repayment, in addition to the contract agreed interest rate and the
actual use of borrowing interest, the borrower also pay the amount of the
repayment amount to the lender to pay compensation.

 

3. If the borrower under this contract needs to be extended, the borrower shall
submit a written application to the lender before the bank days prior to the
expiration of the loan. The borrower agrees that the agreement shall be signed
by the two parties. The borrower shall not apply for the lender Approved, the
borrower is still in accordance with the contract period of repayment period in
full repayment.

 

4. In addition to the agreement between the two parties, the borrower has the
right to decide the order to repay the principal or repay the interest in the
case of the borrower’s default on the principal and interest of the borrower; if
the contract exists under the terms of the installment The borrower has the
right to decide the order of the repayment of a borrower; the borrower and the
lender there are a number of loans have been due between the contract, the
lender has the right to decide the borrower every Pen payment to fulfill the
contract order.

 

5. The borrower shall repay the principal, interest and other payables in full
and on time in accordance with this contract. The borrower shall deposit in full
the interest payable, principal and other payables in the following repayment
account opened at the lender at least several bank days prior to the repayment
date and at each settlement date, The lender has the right to take the
initiative on the date of repayment or the date of settlement, or require the
borrower to cooperate with the relevant procedures. If the amount in the
repayment account is insufficient to cover the full maturity of the borrower,
the lender has the right to determine the order of repayment.

 

 

 

 

Borrower Repayment Account:

 

Bank: _________________________________________________________________

 

Account Name: __________________________________________________________

 

Account number: _________________________________________________________

 

6. The lender has the right to withdraw from the borrower funds in advance to
recover the loan.

 

Article 10 Guarantees

 

1. The loan under the contract for the guarantee (credit / guarantee) loans, the
guarantee for the guarantee (guarantee / mortgage / pledge), the guarantee
contract was signed.

 

2. If the borrower or guarantor of the lender that may affect their ability to
perform the event, the goods security contract changed to invalid, was canceled
or canceled, or the borrower or guarantor of the financial situation
deteriorated involving major litigation or arbitration cases, or Other factors
may affect their ability to perform, or if the guarantor is in breach of
contract or other contract between the lender and the lender, or if the
collateral is to be devalued, destroyed, lost, seized, resulting in the
diminished or lost value of the guarantee Have the right to request, and the
borrower is obliged to supplement the provision of new guarantees, supplement or
replacement of the guarantor to ensure the debt under this contract.

 

Article 11 Insurance (This is a selective clause, which for which: 1, use; 2, do
not use)

 

The borrower shall insure the insurance company during the period of production
and operation, collateral, personal and other important property in the
insurance company agreed by the lender, and the insurance premium and the white
line shall meet the requirements of the lender. Borrowers should be insured
_______________________, the premium is borne by the borrower.

 

The Borrower shall deliver the original of the Policy to the Lender within days
of the entry into force of this Contract. The borrower shall not suspend the
insurance for any reason before the loan principal, interest and expenses are
paid under this contract. If the borrower interrupts the insurance, the lender
has the right to renew or be insured and the borrower is responsible. The
borrower is liable for the instantaneous liability of the lender due to the
interruption of the insurance.

 

The borrower shall notify the lender in writing within 3 days from the date when
it is known that the goods should be known that the goods should be notified in
writing and that the claimant will be claimed in a timely manner in accordance
with the relevant provisions of the insurance policy. In the absence of timely
notice or timely claim or failure to fulfill the obligations under the insurance
policy the loss to the lender is borne by the borrower.

 

 

 

 

Unless otherwise agreed, the insurance indemnity shall first be used to repay
the principal and interest of the loan and other expenses payable.

 

Article 12 Declarations and Commitments

 

1. The borrower statement as follows:

 

(1) The borrower shall be registered and legally viable by the administrative
department for industry and commerce or the competent authority in accordance
with the law, and shall have the full civil rights and capacity required for the
signing and performance of this contract.

 

(2) The signing and performance of this contract is based on the true meaning of
the borrower and has been legally and effectively authorized in accordance with
the requirements of other internal management documents and does not violate any
agreement, contract and other legal documents binding on the borrower; The
person has or will be required to obtain all the relevant approvals, permits,
filing or registration required for the execution and performance of this
contract.

 

(3) The principle of trustworthiness and trustworthiness, all documents,
financial statements, vouchers and other information provided to the lender
under this contract are true, complete, accurate and effective, and there are no
false records, material omissions or misleading statements. The financial
statements provided to the lenders and the preparation of the PRC Accounting
Standards and the true, fair and complete response to the borrower’s operating
conditions and liabilities.

 

(4) The borrower’s application to the lender’s business is true and legal, and
is not used for money laundering and other illegal purposes. The purpose of
borrowing and repayment is clear and legal.

 

(5) The borrower has good credit status and no significant bad record, and the
borrower has not concealed from the lender the event that may affect the
financial condition and performance of the guarantor. Did not disclose to the
lender the litigation, arbitration or claim incident.

 

(6) Other debts payable are repayable on a regular basis and no malicious acts
default on bank loans.

 

(7) Other matters declared by the borrower: ___________________________

 

2. The borrower promised as follows:

 

(1) The borrowings are not used for investment in fixed assets and equity, and
are not infiltrated into the securities market, the futures market and other
uses prohibited or restricted by the relevant laws and regulations in accordance
with the terms and uses agreed upon in this contract.(Including but not limited
to annual reports, quarterly reports and monthly statements) and other relevant
information to the lender on a regular basis or in a timely manner at the
request of the lender; the borrower shall ensure that it continues to meet the
following financial requirements:__________________________

 

 

 

 

(3) According to the contract agreed to extract, pay and use of borrowing.

 

(4) If the Borrower has or will enter into a counter-guarantee agreement or
similar agreement with respect to its warranty obligations with the Guarantor of
the Contract, the Agreement shall not prejudice any of the rights of the Lender
under this Contract.

 

(5) Accept the credit check and supervision of the lender and give sufficient
help and cooperation; the borrower agrees and authorizes the lender to open the
loan to the lender before the contract is valid until the principal and interest
of the loan under the contract and the relevant fee is settled (Including but
not limited to the construction and operation of the borrower’s project) to
carry out inspection and analysis of its income cash flow for dynamic
monitoring; the borrower should accept and actively cooperate with the lender to
account, Certificate inspection, on-site investigation, including the use of
funds, including the use of inspection and supervision, in accordance with the
requirements of the lender to regularly summarize the statements of loan funds
to pay, use, the specific summary report time:____________________________

 

(6) When a matter of merger, division, reduction, equity transfer, foreign
investment, substantial increase in debt financing, significant assets and
claims transfer, and other matters that may adversely affect the solvency of the
borrower, the written consent of the lender.

 

The dealer shall notify the agent within a few days from the date on which the
borrower wishes to know or should be aware of the following circumstances:

 

A, the borrower or the guarantor company charter, business scope, registered
capital, the legal representative of the change;

 

B, any form of joint venture, with foreign joint ventures, cooperation, contract
management, restructuring, restructuring, plans to market and other changes in
the mode of operation;

 

C, involving major litigation or arbitration cases, or financial, collateral is
seized, seized or supervised, or set up a new significant liability on the
mortgage;

 

D, closed, dissolved, liquidation, suspension of business, was revoked, was
revoked business license, (was) filed for bankruptcy;

 

E, shareholders, directors and current senior management personnel involved in
major cases or economic disputes, or legal representative / person in charge,
the current senior management staff deterioration of health, human qualification
does not match the incompetence of their work important matters;

 

F, the borrower under other contracts occurred in the event of default;

 

G, the emergence of operational difficulties and deterioration of property
situation;

 

 

 

 

The borrower warns the lender in writing not later than one month before the
occurrence of the aforesaid incident, and immediately repays all of the lender,
due to the change, restructuring, contracting or approval by the competent
department, debt. With the consent of the lender, the borrower may transfer the
debt to the receiving unit or the new unit (in the course of the debt transfer,
the borrower shall present to the lender and send the document or the relevant
documents of the department or the contractor) The unit of the debt must renew
the loan contract with the lender, and the lender has the right to recover the
debt from the borrower or the borrower’s receiver at any time before the
contract is signed.

 

(7) The borrower’s order of repayment to the lender is limited to the borrower’s
borrowings and is no less favorable than the borrower’s similar debt to other
creditors. The borrower shall not return the amount owed to the borrower’s
shareholders until the balance of the principal and interest of the loan and the
related expenses are settled after the commencement of this contract.

 

(8) The borrower to distribute dividends to shareholders, dividends agreed:
_____________________

 

(According to the actual needs of the business one)

 

A, the net profit after tax in the relevant fiscal year is zero or negative, or
the after-tax profit is not sufficient to cover the accumulated loss in the
previous fiscal year, or the bedtime profit is not used to settle the borrower’s
remuneration at the end of the year Gold, interest and expense or pre-tax is not
sufficient to liquidate the next principal, interest and expense is that the
borrower does not distribute dividends or dividends to shareholders in any form.

 

B, from the principal and interest into the contract to the principal and
interest under the contract and the relevant costs before the settlement is
completed, the borrower is not easy to distribute dividends to shareholders,
dividends.

 

C, The dividend bonus shall not be exceeded by the borrower until the borrower’s
profit after tax shall not exceed the profit of the borrower’s profit before the
liquidation of the principal-denominated contract to the principal and interest
of the loan under the contract and the related expenses.

 

D, the net profit after tax in the relevant fiscal year is zero or negative, or
the after-tax profit is insufficient to cover the accumulated loss in the
previous fiscal year, or the pre-tax profit is not used to settle the principal
amount payable by the borrower in the fiscal year, Interest and expenses or
pre-tax profits are not sufficient to cover the next principal, interest and
expense, the borrower does not distribute dividends or dividends to shareholders
in any form. And the dividends and dividends distributed to the shareholders
when the dividends and dividends are distributed to the shareholders in
accordance with the provisions of this paragraph shall not exceed the borrower’s
______% of the after-tax.

 

(9) The borrower does not dispose of its own assets in a manner that reduces its
solvency and promises that the total amount of its external guarantees is not
several times its own net assets and that the sum of the external guarantees and
the amount of the individual guarantees does not exceed the amount of the
articles The borrower agrees not to use the assets in the form of borrowings
under this contract to provide guarantees to third parties or to provide loans
to borrowers in other financial institutions.

 

 

 

 

(10) Loan conditions for loans under this contract, the terms of the loan
provided by the borrower to the lender, the loan interest rate pricing, the
order of repayment, etc., is lower than what is present or future to any other
financial institution.

 

(11) Bear the costs incurred by the contract and the performance of the
contract, and the lender to achieve the contract under the debt and the amount
of fees payable, including but not limited to litigation or arbitration fees,
property preservation fees, lawyers’ fees, Evaluation fees, auction fees,
publicity fees.

 

(12)Account management

 

A, the borrower re-lenders designated to open a repayment account (the ninth
scheduled account) for the special funds to return account for the collection of
corresponding sales revenue or planned repayment funds. If the corresponding
sales income is settled in cash, the borrower shall ensure that the funds are
withdrawn in time after receiving the payment.

 

B, the lender has the right to supervise the capital return account, including
but not limited to the account of the funds and expenditure to understand and
monitor the situation, the borrower should cooperate. If the lender requests,
the borrower should sign a special account supervision agreement with the
lender.

 

(I3) other matters that the borrower undertakes: _____________________

 

Article 13 Disclosure of the internal relationship between the borrower and the
borrower

 

[  ] 1, the borrower does not belong to the lender based on “commercial bank
group customer credit business risk management guidelines” (referred to as
“guidelines”) to determine the group of customers.

 

[  ] 2, the borrower belongs to the lender based on the “guidelines” to
determine the group of customers. The borrower shall promptly report to the
lender the relevant connected transaction.

 

[  ] 3, the borrower and related parties major mergers, acquisitions,
reorganization and other matters, obviously or may affect the lender loan
security situation.

 

Article 14 Default Events and Disposal

 

1. One of the following and the composition or deemed to be a breach of contract
by the borrower:

 

(1) The borrower fails to perform the payment and settlement obligation to the
lender in accordance with the contract;

 

(2) The borrower fails to use the loan funds or fails to use the funds obtained
for the purposes agreed in this contract in accordance with the agreed terms of
this contract; or the borrower fails to pay the withdrawal procedures on time
according to the withdrawal plan, and the change of the withdrawal plan is not
approved by the lender; Or the borrower in violation of the provisions of this
contract, has zero way to avoid lenders entrusted to pay;

 

 

 

 

(3) The borrower has made a false statement in this contract or has breached its
commitment in this contract;

 

(4) In the case of Article 11 (2) (2) of this Contract, the Lender considers
that it may affect the property status and performance of the Borrower or the
Guarantor, and the Borrower does not provide a new guarantee in accordance with
the contract , Change the guarantor;

 

(5) The borrower has incurred a breach of contract under the other contract of
the lender; the breach occurred under the credit contract between the borrower
and the other amount institution;

 

(6) The guarantor violates the contract of the security contract or has
committed a breach of contract with the other contractor;

 

(7) The borrower terminates its business or has dissolved, withdrawn or
bankruptcy;

 

(8) The borrower is involved or may be involved in major economic disputes,
litigation, arbitration, or its assets being seized, seized or enforced. Or by
the judicial organs or taxation, industry and commerce and other administrative
organs to investigate and punish the case according to law or have to take the
punishment measures, has or may affect its obligations under this contract;

 

(9) The main investor of the borrower, the abnormal change of the key management
personnel, the disappearance or investigation by the judicial organ or the
restriction of personal freedom, has or may affect the performance of his
obligations under this contract;

 

(10) The borrower’s credit situation is reduced, or the borrower’s
profitability, solvency and cash flow and other financial indicators
deteriorate, break through the contract agreement or other financial
constraints;

 

(11) The borrower uses the false contract between the borrower and the related
party, the amount of the transaction without the actual transaction background
to take the lender’s money or credit, the major party mergers, acquisitions,
reorganization or so obvious or may affect the bag lender loan security, or
Through the associated transaction intentionally fled the loan creditor ‘s
rights;

 

(12) The borrower has or may have affected its obligations under this contract
in violation of the relevant laws and regulations, regulatory requirements or
industry standards for food safety, safety production, environmental protection
and other relevant laws and regulations;

 

(13) If the borrowings under this contract are issued by credit, the credit
rating of the borrower, the profit level, the asset-liability ratio, the net
cash flow of the operating activities and other indicators do not meet the
conditions of the credit of the lender; or the borrower Agree to, with its
effective operating assets to others to set the arrival or pledge guarantee or
external guarantee, has or may affect its obligations under this contract to
fulfill;

 



 

 

 



(14) Other circumstances that may cause the lender to be adversely affected by
the realization of the creditor’s rights under this contract.

 

2. The existence of the provisions of the preceding paragraph of the breach of
contract, the lender has the right to, as appropriate, respectively, or at the
same time to take the following measures;

 

(1) Requires the borrower, the guarantor to correct their defaults within a time
limit.

 

(2) All, part of the reduction, suspension or termination of the lender’s credit
line.

 

(3) All, partially discontinued or terminated accepting the business application
of the borrower under the other contract between the borrower and the lender;
for all outstanding loans, all, partial suspension or termination of payment,
payment and handling The

 

(4) The borrower fails to withdraw the payment process on time according to the
withdrawal plan. If the change plan is not approved by the lender, the number of
liquidated damages will be paid to the lender in accordance with the number of
liquidated damages and the number of days of default.

 

(5) The loan principal and interest and other payables that have not been repaid
under this contract, the borrower and other contract between the borrower and
the lender shall immediately expire in whole or in part.

 

(6) To negotiate with the borrower to supplement the loan payment and payment
conditions, or the lender has the right to change the loan terms and conditions
of payment according to the credit status of the borrower, such as reducing the
amount of the entrusted payment starting point, or the lender has the right to
request to return the loan Wait.

 

(7) Termination or termination of this contract, all, partial termination or
cancellation of other contracts between the borrower and the lender.

 

(8) Requires the borrower to compensate for the breach of contract caused by the
loss to the lender.

 

(9) Only in advance or after the notice, the borrower in the lender to open the
account of the amount of money deducted to pay the borrower in this contract to
the lender to all or part of the debt. Undue payments in the account are deemed
to be due in advance.

 

(10) Exercise the security interests; require the guarantor to assume the
guarantee responsibility.

 

(11) The borrower has the right to repay the loan principal, interest (including
penalty interest and compound interest) or other payables on time, and the
lender has the right to make a public announcement through the media or other
forms.

 

 

 

 

(12) Other measures deemed necessary and possible by the lender.

 

3. The lender did not provide loans to the lender in accordance with this
contract, should be based on liquidated damages and the number of days of breach
of contract, the number of days to pay the borrower.

 

Article 15 Rights Reservation

 

If the party does not form part or all of the rights under this contract, or
does not require the other party to perform, bear part or all of the
obligations, the responsibility does not constitute the two sides to give up the
right or the obligation, the responsibility of the exemption.

 

The right of any party to the other party to tolerate, extend or delay the
exercise of the rights under this contract shall not affect its rights under
this contract and laws and regulations and shall not be deemed to be the right
Contracts and laws and regulations, nor is it deemed to be a waiver of that
right.

 

Article 16 Confidentiality

 

Article 17 The parties shall ensure the confidentiality of the trade secrets
(technical information, business information and other trade secrets) obtained
by the other party and which can not be obtained from the open channels. The
other party shall not divulge all or part of the trade secret to any third party
without the consent of the original provider of the trade secret. Except as
otherwise provided by laws or regulations or where there is agreement between
the parties.

 

If a party violates the above-mentioned obligation of confidentiality, it shall
bear the corresponding liability for breach of contract and compensate for the
resulting loss.

 

Article 18 Force Majeure

 

The force majeure referred to in this contract refers to objective events that
can not be predicted, can not be overcome, can not be avoided and have a
significant impact on one party, including but not limited to natural disasters
such as floods, earthquakes, fires and storms, and social events such as war,
The

 

In the event that the contract can not be performed due to the occurrence of the
force majeure event, the party in case of force majeure shall immediately inform
the other party of the accident in writing and shall provide written information
in detail within a few days and the written information that the contract can
not be fulfilled or which needs to be deferred. Negotiate the termination of the
contract or temporarily delay the performance of the contract.

 

Article 19 Changes and Restrictions

 

This contract may be changed or modified in writing by both parties, and any
changes or modifications constitute an integral part of this contract.

 

Except as otherwise provided by laws and regulations or otherwise agreed by the
parties, this contract shall not be terminated until all rights and obligations
under its obligations have been fulfilled.

 



 

 

 



The invalidity of any provision of this contract shall not affect the legal
effect of other provisions unless otherwise provided by laws or regulations or
otherwise agreed by the parties.

 

Article 20 Applicable laws and disputes shall be settled

 

This contract is governed by the laws of the People’s Republic of China.

 

Any dispute arising from the conclusion or performance of this contract or the
contract shall be settled by negotiation. In case of no negotiation, either
party may take the following way to solve the problem.

 

1, The President’s committee shall be submitted to the President’s committee for
arbitration in accordance with the effective arbitration rules of the committee
when applying for arbitration.

 

2, The people’s court which has jurisdiction over the place of the lender shall
be prosecuted.

 

If the dispute does not affect the performance of other provisions of this
contract during the dispute, the other provisions shall continue to be
performed.

 

Article 21 Notice

 

1. All notices under this contract shall be issued in writing, and in case of
emergency, the notice shall be made in the form of oral and telephone, and then
written notice shall be issued. Unless otherwise agreed, the parties shall
establish the domicile for communication and contact address. Any change of
communication address or other contact information shall be communicated in
writing to the other party.

 

2. Any party in this contract refuses to sign or receive any other circumstances
that cannot be served, and the notice may be served by means of justice,
certificate or notice.

 

Article 22 attachment

 

The following additional annexes and other annexes confirmed by both parties
constitute an integral part of this contract and have the same legal effect as
this contract.

 

Attachment 1:

 

Attachment 2:

 

Attachment 3:

 

Attachment 4:

 

Annex 5:

 

Article 23 other provisions

 

1, Without the written consent of the lender, the borrower shall not transfer
any rights and obligations hereunder to a third party.

 

 

 

 

2, Without prejudice to the other provisions of this contract, the contract
shall be legally binding on both parties and their respective successors and
recipients according to law.

 

3, The transaction under this contract shall be conducted on the basis of
respective independent interests. If relevant laws, regulations and regulatory
requirements are under way, all parties involved in the transaction constitute a
related party or associate of the lender, and all parties shall not seek to use
such association to influence the fairness of the transaction.

 

4, The title box business name of this contract shall be used for convenience
only, and shall not be used to explain the content of the clause and the rights
and obligations of the parties concerned.

 

5, the lender shall have the right to according to the relevant laws and
regulations, regulations on other information related to this contract and the
borrower to provide relevant information to the people’s bank of China credit
reporting systems and other information database established in accordance with
the law, for organizations or individuals with appropriate qualifications query
and use in accordance with the law. The lender also has the right to enter into
and perform the contract for the purposes of this contract, and to check the
relevant information of the borrower through the credit information system of
the people’s bank of China and other credit information databases established
according to law.

 

Other matters agreed upon by the parties: _________________________________

 

Article 23 the contract shall come into force

 

The contract shall come into force upon the signature and seal of the legal
representative of both parties.

 

This contract is in duplicate, with each party holding one copy, each of which
is equally authentic.

 

Signature or seal of the parties; the parties to the loan shall have full
consultation on all the terms and conditions of this contract. The lender has
drawn the full and accurate understanding of the terms and conditions of the
rights and obligations of the parties concerned, and the borrower has requested
an explanation and explanation of the relevant provisions. The borrower has
carefully read and fully understood all the terms and conditions of the
contract. The borrower and the borrower have fully understood the terms of the
contract and have no objection to the contents of the contract.

 

Borrower: Jiangxi Fuzhiyuan Biological Technology Co., Ltd.

 

Legal representative or authorized agent (seal): qiu peng

 

March 30, 2017

 

Lender (official seal):_________________________________

 

Legal representative or authorized agent (seal):

 

March 30, 2017

 

Location:

 

 

 

 

 

